       CASE 0:20-cv-01302-WMW-DTS Doc. 192 Filed 07/30/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Jared Goyette et al.,                                 Case No. 20-cv-1302 (WMW/DTS)

                              Plaintiffs,
                                                   SUPPLEMENTAL BRIEFING
       v.                                                SCHEDULE

City of Minneapolis et al.,

                              Defendants.


      On July 29, 2021, the parties submitted a proposed supplemental briefing schedule,

(Dkt. 188), as to Plaintiffs’ motion for a preliminary injunction, (Dkt. 118). The Court

establishes the following supplemental briefing schedule:

      1.     Plaintiffs shall file a supplemental memorandum of law no later than Friday,

September 3, 2021.

      2.     State Defendants shall file a supplemental response memorandum of law no

later than Wednesday, September 22, 2021.

      3.     Plaintiffs shall file a supplemental reply memorandum of law no later than

Wednesday, September 29, 2021.

      4.     The supplemental memoranda of law shall not exceed the word limits

imposed by Local Rule 7.1(f).



Dated: July 30, 2021                                   s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
